709 S.E.2d 926 (2011)
STATE
v.
Corey Dwayne SMITH.
No. 159P11-1.
Supreme Court of North Carolina.
June 15, 2011.
John G. Barnwell, Assistant Attorney General, for State of North Carolina.
Corey Dwayne Smith, for Smith, Corey Dwayne.
William D. Kenerly, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 18th of April 2011 by Defendant For this Court to Review Case for Plain Error Pursuant to N.C.G.S. 7A-28:
"Motion Dismissed by order of the Court in conference, this the 15th of June 2011."